Citation Nr: 1712156	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1976 to May 1980, from July 1980 to July 1983, and from January 2003 to August 2003.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board previously remanded this matter to the AOJ for additional development in October 2015.  The case has now been returned to the Board for appellate review.  


FINDING OF FACT

A current acquired psychiatric disorder, to include PTSD, adjustment disorder, anxiety, and depression, was at least as likely as not incurred as a result of active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and the in-service stressor; and, credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304 (f).  Section 4.125(a) requires the diagnosis to conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  See 38 C.F.R. § 3.304 (f)(3). "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran had active duty service from May 1976 to May 1980, from July 1980 to July 1983, and from January 2003 to August 2003.  The Veteran served in Iraq and Kuwait from February 2003 to May 2003. 

The Veteran seeks service connection for  PTSD as a result of stressor incidents in service.  In a December 2009 statement, the Veteran noted that his stressors included being at an overnight stop in Iraq, where his unit was left without guards after another unit left.  The Veteran stated that he stayed up every night for four nights and was upset and frightened.

Service treatment records reflect that the Veteran reported a complaint of nervousness in April 1977.  Service treatment records do not show any other psychiatric complaints.   

VA treatment records dated in November 2007 and February 2008 reflect diagnoses of PTSD, which were based on the Veteran's report that he was fearful for his life when he was in Iraq.  

A September 2011 VA examination reflects that the VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner indicated that no psychiatric diagnosis was warranted.  The examination noted the Veteran's report of stressful incidents in service but  opined that the criteria for  a diagnosis of PTSD were not met because the events described were not persistently re-experienced.  

VA "Active Problem" lists include a diagnoses of PTSD.  A VA treatment record dated in September 2015 reflects that a VA psychiatrist diagnosed PTSD, anxiety and depression.

A report of a December 2015 VA examination noted several stressors.  The stressors reported by the Veteran included feeling horrified in Yemen after he saw Russian soldiers with AK-47's and being afraid when he arrived in Grenada and received ammunition.  The examiner noted that the Veteran did not report that he was fearful for his life when he was in Iraq.  However, the examiner did note that VA records noted the Veteran's report in 2007 that one of his stressors involved being fearful for his life in Iraq.  The examiner noted that, based on the Veteran's reports stressors, it appeared that he was afraid of hostile activity.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD according to DSM-V criteria.  The examiner opined, however, that the Veteran's reported stressors support a diagnosis of adjustment disorder. 

A VA treatment record dated in March 2016 reflects that a VA staff psychiatrist diagnosed PTSD according to DSM-V criteria.  The record further noted a history of PTSD, diagnosed in 2007. 

Based on the foregoing, the Board finds that the Veteran has a current diagnosis of PTSD, credible supporting evidence that a claimed in-service stressor occurred and probative medical evidence of a nexus between the diagnosis of PTSD and the in-service stressor.  VA treatment records show that he was diagnosed with PTSD based on his report of being fearful during his service in Iraq.  This meets the criteria of a diagnosis of PTSD based on a fear of hostile military activity.  Accordingly, the criteria to establish service connection for PTSD are met, and the claim must therefore be granted.

The Board also recognizes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The December 2015 VA examination concluded that the Veteran's stressors support a diagnosis of adjustment disorder.  Other VA treatment records show that the Veteran was diagnosed with anxiety and depression.  As his psychiatric symptomatology appears to be intertwined, all psychiatric symptoms shall be attributed to the Veteran's now service-connected PTSD, for rating purposes. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, anxiety, and depression is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


